Citation Nr: 1634270	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  13-13 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for ischemic heart disease, including as due to exposure to herbicides.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from February 1964 to February 1967 and from May 1967 to January 1993.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction of the case is with the VA RO in Atlanta, Georgia.

A June 1993 rating decision denied entitlement to service connection for elevated cholesterol.  The Veteran did not appeal the decision or submit new and material evidence within one year of the decision.  Hence, it became final.  38 C.F.R. §§ 3.156, 20.200, 20.302 (2015).  Nonetheless, because ischemic heart disease was later added to the list of diseases deemed associated with herbicide exposure, in October 2010, the RO sent a letter to the Veteran informing him that it was conducting a special review of his claims folder in light of that revision (10/1/10 VBMS VCAA/DTA Letter).  The claim for service connection for ischemic heart disease (previously claimed as high cholesterol) was adjudicated by the RO on a de novo basis in November 2010.  See Nehmer v. United States Veterans' Administration, 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999) (Nehmer II); see also 38 C.F.R. § 3.309(e) (2015).

In October 2011, the Veteran raised a claim for service connection for prediabetes (10/4/11 VBMS Correspondence).  The RO took some action on the claim, such as sending him requisite duty to assist letters in November and December 2011 (11/16/2011 VBMS VCAA/DTA Letter; 12/27/11 VBMS VCAA/DTA Letter).  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran has current ischemic heart disease, diagnosed as coronary artery disease, which is related to his exposure to herbicide agents in service.


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease (to include coronary artery disease), including as due to herbicide exposure, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Contentions

The Veteran contends that he had high cholesterol while on active duty and continues to have it since his discharge.  He had a stroke and subsequent surgery in April and May 2011, respectively (10/4/11 VBMS Correspondence).  

Legal Criteria

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007), overruled on other grounds Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In Walker, the Federal Circuit held that regulations providing for service connection based on continuity of symptomatology only applied to chronic diseases specifically listed in 38 U.S.C.A. § 1101, such as arteriosclerosis and cardio-vascular renal disease.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

Service incurrence for certain diseases, including ischemic heart disease, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.  Ischemic heart disease includes acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53202, 53216 (Aug. 31, 2010).  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 3.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155, 160 (1998).  Thus, presumption is not the sole method for showing causation.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2015).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Analysis

The Veteran has a current diagnosis of carotid artery disease, with a history of stroke.  Based on this, Dr. F.T.L. stated, that he could "confidentally [sic] assume that he has coronary artery disease as well and his treatment plan reflects this."  February 2013 statement from F.T.L., M.D. (4/3/12 VBMS Third Party Correspondence).  Thus, the Veteran has a current ischemic heart disability.  38 C.F.R. § 3.309(e).

The Veteran's Report of Transfer or Discharge (DD Form 214) shows that he had foreign service in Vietnam during the Vietnam Era (7/1/94 VBMS Certificate of Release or Discharge from Active Duty).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  As such, he is presumed to have been exposed to herbicides during active duty.

Service treatment records show that, when examined for enlistment in February 1964, the Veteran had a functional cardiac murmur and was found qualified for active service (4/3/13 VBMS STR Medical, 3rd set, p. 6).  His January 1967 discharge examination report notes a grade 1 soft systolic murmur that existed prior to service (4/3/13 VBMS STR Medical (3rd set) p. 23).  Results of an echocardiogram in November 1986 were normal.  Id. at 75.  

Clinical records show that the Veteran had elevated cholesterol (also diagnosed as hyperlipidemia) since approximately 1987, that was treated with prescribed medication and diet (4/3/13 VBMS STR Medical (1st set), pp. 3, 41, 49, 84; 4/3/13 VBMS STR Medical (3rd set) p. 89; 4/3/13 VBMS STR Medical (4thset) pp. 53, 58).  

On a Report of Medical History, completed in August 1992 when he was examined for retirement, the Veteran checked yes to having heart trouble, and the examiner commented that the Veteran had a heart murmur as a youngster and that a treadmill test in 1987 was normal (4/3/13 VBMS STR (4th set), pp. 50-51).  His retirement examination report notes hyperlipidemia (4/3/13 VBMS STR Medical (4th set), p. 50).

Post-service medical evidence includes an April 1993 VA examination report showing elevated cholesterol and that the Veteran had an echocardiogram because of a functional heart murmur with negative findings.  The examiner commented that a stress test performed in 1987, and electrocardiograms, were normal.  The clinical impression included elevated cholesterol.

In October 2010, J.P., M.D., noted that the Veteran did not have ischemic heart disease and had right bundle branch block and left post fascicular block diagnosed in November 2008 (11/9/10 VBMS VA 21-0960A-1 Ischemic Heart Disease Disability Benefits Questionnaire, p. 1).  She did not explain why he did not have ischemic heart disease.  See e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In December 2011, Dr. J.P. stated that the Veteran had longstanding hypercholesterolemia (1/10/12 VBMS Medical Treatment Record Non Government Facility, p. 19).  He recently had a stroke and was found to have carotid stenosis.  Dr. J.P. stated that the stroke and carotid stenosis occurred as a result of the Veteran's hypercholesterolemia.

In February 2013, Dr. F.T.L. reported that he treated the Veteran since 2011 for high cholesterol and a history of carotid artery disease that resulted in his having a stroke in April 2011 and required surgery on his carotid artery occlusion.  The Veteran had a recent ultrasound done in January 2013 that showed carotid artery disease requiring aggressive medical management.  According to Dr. F.T.L. "[g]iven this history I can confidently assume that [the Veteran] has coronary artery disease as well and his treatment plan reflects this."  

As to the Veteran's claim regarding high cholesterol, elevated cholesterol (hypercholesterolemia) is "excessive cholesterol in the blood."  Dorland's Illustrated Medical Dictionary 887 (32nd ed. 2012).  This is a laboratory finding and is not a disability, in and of itself, for VA purposes.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.)  In the absence of a current disability, there can be no successful claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d 1328 (1997) (a service connection claim must be accompanied by evidence that establishes that the claimant currently has the claimed disability). 

The Veteran served in the Republic of Vietnam and is presumed exposed to herbicides.  Here the case turns on whether he has ischemic heart disease.  Ischemic heart disease includes coronary artery disease.  38 C.F.R. § 3.309(e).  

Dr. F.T.L. concluded that the Veteran has coronary artery disease.  Since the physician's opinion was based on a review of the pertinent history, and was supported by a rationale, it provides compelling evidence for the Veteran's claim.  Dr. F.T.L. provided a clear rationale to support the findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.  

Dr. J.P. found otherwise, but did not explain provide a rationale for her conclusion and the opinion is of limited probative value.  Based on the foregoing, the Board finds that the evidence on this point is in at least equipoise.  

Accordingly, the claim for service connection for ischemic heart disease (diagnosed as coronary artery disease) is granted and the Veteran's appeal is allowed.  38 U.S.C.A. §§ 5107(b); 1116; 38 C.F.R. §§ 3.307, 3.309; see Gilbert v. Derwinski, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for ischemic heart disease (diagnosed as coronary artery disease) is granted.



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


